*155OPINION.
Lansdon :
Section 214(a) (11) of the Revenue Act of 1921 provides in part as follows:
That in computing net income there shall be allowed as deductions:
* * # * * * *
(11) Contributions or gifts made within the taxable year to or for the use of: * * * (B) any corporation, or community chest, fund, or foundation, organized and operated exclusively for religious, charitable, scientific, literary, or educational purposes, including posts of the American Legion or the women’s auxiliary units thereof, or for the prevention of cruelty to children or animals, no part of the net earnings of which inures to the benefit of any private stockholder or individual; * * * to an amount which in all the above cases combined does not exceed 15 per centum of the taxpayer’s net income as computed without the benefit of this paragraph. * * *
We have held that the Young Men’s Christian Association Retirement Fund, Inc., is an exempt corporation under the provisions of section 231 of the Revenue Act of 1926. Young Men's Christian Association Retirement Fund, Inc., 18 B. T. A. 139.
Section 231 of the Revenue Act of 1921 contains substantially the same provisions as section 231 of the Revenue Act of 1926.
Pursuant to our decision in that case, which is controlling here, the petitioner is entitled to deduct $125 under the provisions of section 214(a) (11), above, in computing his taxable income for the year 1922.
Reviewed by the Board.

Decision will be entered under Rule 50.

Smith, SteRniiagen, and Teammell concur in the result only.